Name: Commission Regulation (EC) No 1236/2004 of 5 July 2004 amending Regulation (EC) No 2771/1999 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: processed agricultural produce;  prices;  trade policy
 Date Published: nan

 6.7.2004 EN Official Journal of the European Union L 235/4 COMMISSION REGULATION (EC) No 1236/2004 of 5 July 2004 amending Regulation (EC) No 2771/1999 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in butter and cream THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 10 thereof, Whereas: (1) Article 21 of Commission Regulation (EC) No 2771/1999 (2) lays down that intervention butter placed on sale must have entered into storage before 1 September 1999. (2) Given the situation on the butter market and the quantities of butter in intervention storage and considering that the reduction in the intervention price for butter as from 1 July 2004 should be reflected in reduced market prices it is appropriate that butter in storage before 1 April 2002 should be available for sale. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In Article 21 of Regulation (EC) No 2771/1999, 1 September 1999 is replaced by 1 April 2002. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004, (OJ L 29, 3.2.2004, p. 6). (2) OJ L 333, 24.12.1999, p. 11. Regulation as last amended by Regulation (EC) No 318/2004 (OJ L 55, 24.2.2004, p. 44).